department of the treasury internal_revenue_service washington d c jun tax_exempt_and_government_entities_division a o34 lo sec_2 uniform issue list se t ep er tl é s kekkkrereeeakeurekeereeeeeek rrrekekekrarearrerereeeieaiikik kekkekekrkerereeeeeeeekerereree legend taxpayer a krrkrkekrehhkeereeekere financial_institution d sererahrerererere rra eee rerereereeerureeereeraeerer financial_institution e ak rkkeererrerereerairetiriraeeearerereee rarer arerr ira xx krekkkakereireieerereeeererierrereree ere eee raeearererereeeerereeee rakrmererrerererkeekerererrehaneerere account hakkar keerereerereeeee ne erekerererererereeeeerererrrereeeraeer simkkkekaekcerreereekeeraaekreaaerereekeraeeeeereaererkraeke account - whr heri raekeerekcrererekcereaerrerererekrherreereeek kakkkkkkheerakcrarereuauceeereakeekerrereereeek amount amount amount amount date date - kxkkrkkhkkeek xe kekkkkkkekekk -_ rkkkkkkkkekke - kekkkkkkkkkk rerkekkkeerrerkee rekekereeeekeeeee dear krkkkukareeeke kekekkkrakeke weer this is in response to a letter dated supplemented by correspondence dated authorized representative requests on your behalf a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code in which your krrekekkkererkkkrkr kkk eens kkkk and the following facts and representations have been submitted under penalty of perjury in support of the ruling requested kkk aeereke page of - j taxpayer a age was the owner of ira x a qualified annuity established and maintained at financial_institution d in taxpayer a received amount as a distribution from financial_institution d on date amount was deposited in account taxpayer a’s high interest checking account at financial_institution e taxpayer a represents that he intended for amount to be rolled over into an individual_retirement_arrangement ira taxpayer a asserts that his failure to accomplish a rollover within the day period prescribed by sec_408 of the code was due to financial error taxpayer a represents that he intended for account to be a qualified ira however it was instead deposited into a high interest checking account on date taxpayer a withdrew amount in three separate transactions on this date in three separate transactions taxpayer a invested amount in various nonqualified investment vehicles which were held in account taxpayer a became aware that amount had been distributed from ira x and had not been rolled over into another qualified ira when he prepared his tax_return his tax preparer notified him as to the taxable_event based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from qualified annuity ira x and its redeposit in account sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into ree eeee page of such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case taxpayer a claims that an error by financial_institution e caused amount to be deposited in a high interest checking account rather than being deposited into a rollover ira however the application form completed by taxpayer a fails to demonstrate taxpayer a intended that the distribution be rolled over to an ira nor does it demonstrate that financial_institution e committed any error taxpayer a failed to establish that financial_institution e was on notice of his intent to rollover the distribution further taxpayer a is unable to provide either a contemporaneous written document such as an application form or letter establishing that taxpayer a applied to financial_institution e for establishment of a rollover ira or a written_statement from financial_institution e that it had erred in placing taxpayer a’s assets in a nonqualified account kaakkkakakkkake page of therefore taxpayer a’s date deposit of annuity funds amount from ira x into account and their subsequent investments in nonqualified investment vehicles with financial_institution e is a taxable_event under sec_408 of the code for the tax_year and the service declines to waive the 60-day rollover requirement in this case this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power of attomey on file in this office if you wish to inquire about this ruling please address all correspondence to se t ep ra t2 sincerely ties hl tig aakcaarekekakaaeeekkekkekkrekkakkknkkkrkkkkk nkkkkkkkkkkrkkkakkkkkakrkkkke kik kkk
